Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of January 24, 2011 (this
“Agreement”) is made between (i) FairPoint Communications, Inc., a Delaware
corporation (the “Company”), and (ii) Angelo, Gordon & Co., L.P. (“Angelo
Gordon”), on behalf of and as investment manager of the Persons set forth on
Schedule I hereto (together with Angelo Gordon, the “Ten Percent Holders”). 
Capitalized terms used herein without definition shall have the meanings set
forth in Section 10.

 

Pursuant to the Plan of Reorganization, as approved by the Bankruptcy Court, the
Company has agreed to grant the Ten Percent Holders certain registration rights
with respect to the Registrable Securities held by such Ten Percent Holders.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.             Demand Registrations.

 

(a)           Requests for Registration.  At any time following the date that is
one hundred eighty (180) days after the date hereof, the Required Holders may
request in writing that the Company effect the registration of all or any part
of the Registrable Securities held by such Required Holders (a “Registration
Request”); provided, however, that each such Ten Percent Holder must confirm to
the Company that such Ten Percent Holder (together with its affiliates) is the
beneficial holder of an aggregate of at least 7.5% of the then outstanding
Common Stock, and that such Ten Percent Holder (together with its affiliates)
has beneficially held an aggregate of at least 7.5% of the then outstanding
Common Stock, continuously since the date hereof.  (For purposes of this
paragraph, and for Sections 1(c) and 9(b) and the definition of “Registrable
Securities”, and without limiting whether other Persons may be affiliates, each
of the Ten Percent Holders listed on Schedule I are deemed to be affiliates of
each other.) Promptly after its receipt of any Registration Request, but in any
event within five business days, the Company will give written notice of such
request to all other Ten Percent Holders, and will use its reasonable best
efforts to register, in accordance with the provisions of this Agreement, all
Registrable Securities that have been requested to be registered by the Required
Holders in the Registration Request or by any other Ten Percent Holders by
written notice to the Company, which notice (i) is received within 30 days after
the date the Company has given such Ten Percent Holders notice of the
Registration Request and (ii) is accompanied by a statement confirming that such
Ten Percent Holder (together with its affiliates) is the beneficial holder of an
aggregate of at least 7.5% of the then outstanding Common Stock, and that such
Ten Percent Holder (together with its affiliates) has beneficially held an
aggregate of at least 7.5% of the then outstanding Common Stock, continuously
since the date hereof.  The Company will pay all Registration Expenses incurred
in connection with any registration pursuant to this Section 1, including with
respect to any underwritten takedown from a Shelf Registration, whether or not
such registration becomes effective.

 

--------------------------------------------------------------------------------


 

(b)           Limitation on Demand Registrations.  The Company will not be
obligated to effect more than two (2) registrations pursuant to Section 1(a) or
underwritten takedowns under a Shelf Registration Statement pursuant to
Section 1(c) (each, a “Demand Registration”); provided, however, that a request
for registration will not count for the purposes of this limitation if (i) the
Required Holders determine in good faith to withdraw (prior to the effective
date of the Registration Statement relating to such request) the proposed
registration, (ii) the Registration Statement relating to such request is not
declared effective within the earlier of (x) 130 days of the receipt by the
Company of the related Registration Request and (y) 90 days of the date such
registration statement is first filed with the Commission, (iii) prior to the
sale of all of the Registrable Securities included in the registration relating
to such request, such registration is adversely affected by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason, (iv) any of the Registrable Securities requested
by the Required Holders to be included in the registration are not so included
pursuant to Section 1(f), (v) the conditions to closing specified in any
underwriting agreement entered into in connection with the registration relating
to such request are not satisfied (other than as a result of a material default
or breach thereunder by the Required Holders), or (vi) the Company has breached
any of its obligations hereunder with respect to such Demand Registration. 
Notwithstanding the foregoing, the Company will pay all Registration Expenses in
connection with any request for registration pursuant to Section 1(a) regardless
of whether or not such request counts toward the limitations set forth in this
paragraph.

 

(c)           Shelf Registration.  The Required Holders will be entitled to
request the Company to file and thereafter use its reasonable efforts to
continuously maintain a Registration Statement relating to the resale of any
Registrable Securities pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”), if and to the extent the Company is qualified to file
a registration statement on Form S-3 (a “Shelf Registration”); provided,
however, that each such Ten Percent Holder must confirm to the Company that such
Ten Percent Holder (together with its affiliates) is the beneficial holder of an
aggregate of at least 7.5% of the then outstanding Common Stock, and that such
Ten Percent Holder (together with its affiliates) has beneficially held an
aggregate of at least 7.5% of the then outstanding Common Stock, continuously
since the date hereof.  Promptly after its receipt of a request to file the
Shelf Registration Statement, but in any event within five business days, the
Company will give written notice of such request to all other Ten Percent
Holders, and will use its reasonable best efforts to register pursuant to the
Shelf Registration Statement, in accordance with the provisions of this
Agreement, all Registrable Securities that have been requested to be registered
by the Required Holders in the Registration Request made pursuant to this
Section 1(c) or by any other Ten Percent Holders by written notice to the
Company, which notice (i) is received within 30 days after the date the Company
has given such Ten Percent Holders notice of the Registration Request made
pursuant to this Section 1(c) and (ii) is accompanied by a statement confirming
that such Ten Percent Holder (together with its

 

--------------------------------------------------------------------------------


 

affiliates) is the beneficial holder of an aggregate of at least 7.5% of the
then outstanding Common Stock, and that such Ten Percent Holder (together with
its affiliates) has beneficially held an aggregate of at least 7.5% of the then
outstanding Common Stock, continuously since the date hereof.  The Company will
pay all Registration Expenses incurred in connection with a Shelf Registration
Statement, whether or not such registration becomes effective.  A Registration
Request made pursuant to this Section 1(c) will not count for the purposes of
the limitation set forth in Section 1(b) until such time as an underwritten
takedown is effected pursuant to the applicable Shelf Registration Statement and
at least 50% of the Registrable Securities contemplated to be sold by the Ten
Percent Holder pursuant to such underwritten offering have been sold pursuant to
such offering.

 

(d)           Restrictions on Demand Registrations.  The Company may postpone
for a reasonable period of time, not to exceed 60 days, the filing of a
prospectus or the effectiveness of a Registration Statement for a Demand
Registration or the use of a prospectus relating to a Shelf Registration
Statement if the Company furnishes to the Ten Percent Holders covered by such
prospectus or Registration Statement a certificate signed by the Chief Executive
Officer, Chief Financial Officer or President of the Company stating that such
officers, in their good faith judgment, have determined that any registration of
Registrable Securities should not be made or continued because it would
materially interfere with any bona fide and reasonably imminent material
financing, acquisition, corporate reorganization or other transaction involving
the Company; provided, however, that the Company may not effect such a
postponement more than once in any 365 day period.  If the Company so postpones
the filing of a prospectus or the effectiveness of a Registration Statement
relating to a Demand Registration, the Required Holders will be entitled to
withdraw the applicable Registration Request and, if such request is withdrawn,
such Registration Request will not count for the purposes of the limitation set
forth in Section 1(b).  The Company will pay all Registration Expenses incurred
in connection with any such aborted registration or prospectus.

 

(e)           Selection of Underwriters.  If the Required Holders intend to
distribute the Registrable Securities covered by their Registration Request by
means of an underwritten offering, they will so advise the Company as a part of
the Registration Request (or as part of a request for an underwritten takedown
from a Shelf Registration), and the Company will include such information in the
notice sent by the Company to the other Ten Percent Holders with respect to such
Registration Request.  In such event, the Required Holders will have the right
to select the investment banker(s) and manager(s) to administer the offering,
which shall be reasonably satisfactory to the Company.  If the offering is
underwritten, the right of any Ten Percent Holder to registration pursuant to
this Section 1 will be conditioned upon such Ten Percent Holder’s participation
in such underwriting and the inclusion of the Ten Percent Holder’s Registrable
Securities that it wishes to sell in the underwriting (unless otherwise agreed
by the Required Holders), and the Company and each such Ten Percent Holder, as
applicable, will (together with the other Ten

 

--------------------------------------------------------------------------------


 

Percent Holders distributing their securities through such underwriting) enter
into an underwriting agreement, in a customary form satisfactory to the Required
Holders, with the underwriter or underwriters selected for such underwriting. 
If any Ten Percent Holder disapproves of the terms of the underwriting, such Ten
Percent Holder may elect to withdraw therefrom by written notice to the Company,
the managing underwriter and the Required Holders.

 

(f)            Priority on Demand Registrations.  The Company will not include
in any underwritten registration pursuant to Sections 1(a) or 1(c) any
securities that are not Registrable Securities without the prior written consent
of the Required Holders.  If the managing underwriter advises the Company in
writing that in its opinion the number of Registrable Securities (and, if
permitted hereunder, other securities requested to be included in such offering)
exceeds the number of securities that can be sold in such offering without
adversely affecting the marketability of the offering, the Company will include
in such offering only such number of securities that in the opinion of such
underwriters can be sold without adversely affecting the marketability of the
offering, which securities will be so included in the following order of
priority: (i) first, Registrable Securities, pro rata among the respective Ten
Percent Holders thereof on the basis of the aggregate number of Registrable
Securities owned by each such Holder, and (ii) second, any other securities of
the Company that have been requested to be so included.

 

(g)           Method of Distribution.  Any registration pursuant to this
Section 1 shall be effected by means of a Registration Statement in accordance
with the plan of distribution set forth therein and in the prospectus and
prospectus supplement related thereto, as applicable.  The Registration
Statement shall specify the types of sale or distribution transactions pursuant
to which the Ten Percent Holders may from time to time sell Registrable
Securities, which shall include, without limitation, sales to underwriters for
resale to the public or to institutional investors, sales on stock exchanges or
in the over-the-counter market (at prevailing market prices, at prices related
to such prevailing market prices or at negotiated prices), block trades,
purchases by a broker or dealer as principal and resale by that broker or dealer
for its own account, ordinary broker’s transactions and transactions in which
the broker solicits purchasers, privately negotiated transactions and such other
methods of sale by the Ten Percent Holders as the Required Holders may (but
shall not be required to) elect and specify in their Registration Request.

 

2.             Piggyback Registrations.

 

(a)           Right to Piggyback.  Whenever the Company proposes to register any
of its securities, whether for the Company’s own account or for the account of
any stockholders of the Company, other than, without limitation, pursuant to
Section 1 (other than a registration on Form S-4 or a registration relating to
(x) any employee stock options or other employee benefit plans or (y) the sale
of debt or convertible debt

 

--------------------------------------------------------------------------------


 

instruments (“Exempted Securities”)), the Company shall give prompt written
notice, but in any event within five business days, to all Ten Percent Holders
of its intention to effect such a registration and shall include in such
registration all Registrable Securities with respect to which the Company has
received written requests for inclusion therein, which request is received
within 30 days after the date of the Company’s notice (a “Piggyback
Registration”).  Any Ten Percent Holder that has made such a written request may
withdraw its Registrable Securities from such Piggyback Registration by giving
written notice to the Company and the managing underwriter, if any, on or before
the 30th day prior to the planned effective date of such Piggyback
Registration.  The Company may terminate or withdraw any registration under this
Section 2 prior to the effectiveness of such registration, whether or not any
Ten Percent Holder has elected to include Registrable Securities in such
registration, and except for the obligation to pay Registration Expenses
pursuant to Section 2(c), the Company will have no liability to any Ten Percent
Holder in connection with such termination or withdrawal.

 

(b)           Underwritten Registration.  If the registration referred to in
Section 2(a) is proposed to be underwritten, the Company will so advise the Ten
Percent Holders as a part of the written notice given pursuant to Section 2(a),
and the Ten Percent Holders shall be permitted to include all Registrable
Securities requested to be included in such registration in such offering on the
same terms and conditions as any other securities of the Company included
therein.  In such event, the right of any Ten Percent Holder to registration
pursuant to this Section 2 will be conditioned upon such Ten Percent Holder’s
participation in such underwriting and the inclusion of such Ten Percent
Holder’s Registrable Securities in the underwriting, and each such Ten Percent
Holder will (together with the Company and the other Ten Percent Holders
distributing their securities through such underwriting) enter into an
underwriting agreement, in customary form, with the underwriter or underwriters
selected for such underwriting by the Company.  If any Ten Percent Holder
disapproves of the terms of the underwriting, such Ten Percent Holder may elect
to withdraw therefrom by written notice to the Company and the managing
underwriter.

 

(c)           Piggyback Registration Expenses.  The Company will pay all
Registration Expenses in connection with any Piggyback Registration, whether or
not any registration or prospectus becomes effective.

 

(d)           Priority on Registrations.  If a Piggyback Registration relates to
an underwritten offering that is not a Demand Registration pursuant to Section 1
hereof, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold without adversely affecting
the marketability of such offering, the Company will include in such
registration or prospectus only such number of securities that in the opinion of
such underwriters can be sold without adversely affecting the marketability of
the offering, which securities will be so included in the following order of
priority: (i) first, the securities the Company proposes to sell, (ii) second,
the

 

--------------------------------------------------------------------------------


 

Registrable Securities requested to be included in such registration, pro rata
among the Ten Percent Holders of such Registrable Securities on the basis of the
number of Registrable Securities so requested to be included therein by each
such Ten Percent Holder, and (iii) third, any other securities requested to be
included in such registration.

 

3.             Registration Procedures.

 

(a)           Subject to Section 1(d), whenever the Required Holders have
requested that any Registrable Securities be registered (or an underwritten
takedown from a Shelf Registration be effected) pursuant to this Agreement, the
Company will use its reasonable best efforts to effect the registration and sale
of such Registrable Securities in accordance with the intended method of
disposition thereof.  Without limiting the generality of the foregoing, the
Company will:

 

(i)            prepare and as soon as practicable (and in any event within ten
days after the end of the thirty-day period within which requests for
registration may be given to the Company pursuant hereto (for avoidance of
doubt, such ten-day period shall begin to run on the thirtieth day following the
applicable notice sent by the Company pursuant to Section 1(a), 1(c) or 2(a)))
file with the Commission a Registration Statement with respect to such
Registrable Securities on any form for which the Company then qualifies or which
counsel for the Company shall deem appropriate and which form shall be available
for the sale of such Registrable Securities in accordance with the intended
method of distribution thereof, make all required filings with FINRA and
thereafter use its reasonable best efforts to cause such Registration Statement
to become effective as promptly as practicable but in any event within the
earlier of (x) 130 days of the receipt by the Company of the related
Registration Request and (y) 90 days of the date such registration statement is
first filed with the Commission; provided, however, that (A) before filing a
Registration Statement or any amendments or supplements thereto (including any
documents incorporated by reference therein, or any prospectuses or prospectus
supplements), or before using any Free Writing Prospectus, the Company will
furnish to Holders’ Counsel copies of all such documents proposed to be filed,
which documents will be subject to review and comment of Holders’ Counsel at the
Company’s expense, (B) the Company will not file such Registration Statement,
amendment or supplement, prospectus or prospectus supplement, or use such Free
Writing Prospectus, prior to the date that is five business days from the date
that Holders’ Counsel received such document unless such counsel earlier informs
the Company that it has no objections to the filing of such Registration
Statement, amendment or supplement, prospectus or prospectus supplement, or the
use of such Free Writing Prospectus, and (C) the Company will not file any
Registration Statement, amendment or supplement to such Registration Statement,
or any prospectuses or prospectus supplements, or use any Free Writing
Prospectus, to which Holders’ Counsel will have reasonably objected in writing
on the grounds that (and explaining why) such Registration

 

--------------------------------------------------------------------------------


 

Statement, amendment or supplement, prospectus or prospectus supplement or Free
Writing Prospectus does not comply in all material respects with the
requirements of the Securities Act or of the rules or regulations thereunder;

 

(ii)           prepare and file with the Commission such amendments and
supplements to such Registration Statement as may be necessary to keep such
Registration Statement and the prospectus used in connection therewith effective
for a period of either (A) not less than 12 months (plus the period of any
postponement under Section 1(d)) or, if such Registration Statement relates to
an underwritten offering, such longer period as in the reasonable opinion of
counsel for the underwriters a prospectus is required by law to be delivered in
connection with sales of Registrable Securities by an underwriter or dealer or
(B) such period as will terminate when all of the securities covered by such
Registration Statement have been disposed of in accordance with the intended
methods of disposition by the seller or sellers thereof set forth in such
Registration Statement (as between the time periods in clauses (A) or (B),
whichever is the shorter for a Demand Registration under Section 1(a) or a
Piggyback Registration, and whichever is the longer for a Shelf Registration,
but in any event not before the expiration of any longer period required under
the Securities Act), and to comply with the provisions of the Securities Act
with respect to the disposition of all securities covered by such Registration
Statement until such time as all of such securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such Registration Statement;

 

(iii)          furnish to each seller of Registrable Securities such number of
copies, without charge, of such Registration Statement, each amendment and
supplement thereto, including each preliminary prospectus, final prospectus,
Free Writing Prospectus, all exhibits and other documents filed therewith and
such other documents as such seller may reasonably request, including in order
to facilitate the disposition of the Registrable Securities owned by such
seller; the Company hereby consents to the use of the final prospectus and each
preliminary prospectus by seller or sellers of Registrable Securities, and each
underwriter of an underwritten offering of Registrable Securities;

 

(iv)          use its reasonable best efforts to register or qualify such
Registrable Securities, no later than the time the applicable Registration
Statement is declared effective by the Commission, under such other securities
or blue sky laws of such jurisdictions as any seller requests, use its
reasonable best efforts to keep each such registration or qualification
effective during the period such Registration Statement is required to be kept
effective, and do any and all other acts and things that may be necessary or
reasonably advisable to enable such seller to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such seller (provided that
the Company will not be required to (A) qualify generally to do business in any
jurisdiction where it would not

 

--------------------------------------------------------------------------------


 

otherwise be required to qualify but for this subsection, (B) subject itself to
taxation in any such jurisdiction or (C) consent to general service of process
in any such jurisdiction);

 

(v)           use its reasonable best efforts to cause all Registrable
Securities covered by such Registration Statement to be registered with or
approved by such other governmental agencies, authorities or self-regulatory
bodies as may be necessary or reasonably advisable in light of the business and
operations of the Company to enable the seller or sellers thereof to consummate
the disposition of such Registrable Securities in accordance with the intended
method or methods of disposition thereof;

 

(vi)          promptly notify each seller of such Registrable Securities, at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act, upon discovery that, or upon the discovery of the happening of
any event as a result of which, the Registration Statement, prospectus or Free
Writing Prospectus or any document incorporated or deemed to be incorporated
therein by reference contains an untrue statement of a material fact or omits
any fact necessary to make the statements therein not misleading (in the case of
the Registration Statement) or not misleading in the light of the circumstances
under which they were made (in the case of a prospectus or Free Writing
Prospectus), and, as promptly as practicable, prepare and furnish to such seller
a reasonable number of copies of a supplement or amendment to such Registration
Statement, related prospectus or Free Writing Prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such Registrable Securities,
in the case of the Registration Statement, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading, and
that in the case of such prospectus or Free Writing Prospectus, it will not
contain an untrue statement of a material fact or omit to state any fact
necessary to make the statements therein not misleading in the light of the
circumstances under which they were made;

 

(vii)         notify each seller of any Registrable Securities covered by such
Registration Statement (A) when the prospectus, any prospectus supplement, any
Free Writing Prospectus or post-effective amendment has been filed and, with
respect to such Registration Statement or any post-effective amendment, when the
same has become effective, (B) of any request by the Commission or any other
federal or state governmental authority for amendments or supplements to such
Registration Statement or to amend or to supplement such prospectus or Free
Writing Prospectus or for additional information, (C) of the issuance by the
Commission or any other federal or state governmental authority of any stop
order suspending the effectiveness of such Registration Statement or the
initiation or threatening of any proceedings for any of such purposes; (D) the
receipt by the Company of any notification with respect to the suspension of the
qualification or

 

--------------------------------------------------------------------------------


 

exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction or the initiation or threatening of any proceedings for such
purpose; and (E) of the determination by counsel of the Company that a
post-effective amendment to a Registration Statement is advisable, including,
for purposes of clauses (B), (C) and (D) above, by furnishing each seller of any
Registrable Securities covered by such Registration Statement a copy of any such
request or notification;

 

(viii)        cause all such Registrable Securities to be listed on each
securities exchange on which the same class of securities issued by the Company
are then listed, if any;

 

(ix)          provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such Registration Statement;

 

(x)           enter into and perform such customary agreements, including
underwriting agreements with customary provisions (including, but not limited
to, customary indemnification and contribution agreements with the underwriter,
provisions for the delivery of officer’s certificates, opinions of counsel,
Rule 10b-5 negative assurance letters and accountants’ “comfort” letters) and
take all such other actions as the Required Holders or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;

 

(xi)          furnish or make available (and cause the Company’s officers,
directors, employees and independent public accountants to furnish or make
available) for inspection by any seller of Registrable Securities, any
underwriter participating in any disposition pursuant to such Registration
Statement and any attorney, accountant or other agent retained by any such
seller or underwriter (collectively the “Inspectors”), such information and
assistance as such Inspector may reasonably request in connection with any “due
diligence” effort that such Inspector deems appropriate in connection with such
Registration Statement, including, but not limited to, all financial and other
records, pertinent corporate documents and documents relating to the business of
the Company.  Records that the Company determines, in good faith, to be
confidential and which it notifies the Inspectors are confidential shall not be
disclosed by the Inspectors (and the Inspectors shall confirm their agreement in
writing in advance to the Company if the Company shall so request) unless
(A) the disclosure of such Records is necessary, in the Inspector’s judgment, to
avoid or correct a misstatement or omission in the Registration Statement,
(B) the release of such Records is ordered pursuant to a subpoena or other order
from a court of competent jurisdiction after compliance with the last sentence
of this clause (xi) or (C) the information in such Records was known to the
Inspectors on a non-confidential basis prior to its disclosure by the Company or
has been made generally available to the public.

 

--------------------------------------------------------------------------------


 

Each seller of Registrable Securities agrees that it shall, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, give
notice to the Company and allow the Company, at the Company’s expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential;

 

(xii)         otherwise use its reasonable best efforts to comply with all
applicable rules and regulations of the Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months beginning with the first day of
the Company’s first full calendar quarter after the effective date of the
Registration Statement, which earnings statement will satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 thereunder;

 

(xiii)        in the event any stop order suspending the effectiveness of a
Registration Statement is threatened or issued, or any order suspending or
preventing the use of any related prospectus or Free Writing Prospectus or
ceasing trading of any securities included in such Registration Statement for
sale in any jurisdiction is threatened or issued, promptly give notice to each
seller of Registrable Securities pursuant to such Registration Statement and
Holders’ Counsel and use its reasonable best efforts promptly to prevent the
entry of such order or to obtain the withdrawal of such order;

 

(xiv)        enter into and perform such agreements and take such other actions
as the sellers of Registrable Securities or the underwriters reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities, including, without limitation, preparing for and participating in
such number of “road shows” and all such other customary selling efforts as the
underwriters reasonably request in order to expedite or facilitate such
disposition;

 

(xv)         in connection with any underwritten offering, make such
representations and warranties to the underwriters in form, substance, and scope
as are customarily made by issuers to underwriters in similar underwritten
offerings;

 

(xvi)        in connection with any underwritten offering, obtain one or more
comfort letters, addressed to underwriters in any underwritten offering, dated
the date of the closing under the underwriting agreement for such offering (and
to the extent permitted by accounting rules and guidance, the sellers of
Registrable Securities, dated the effective date of such Registration
Statement), signed by the Company’s independent public accountants in customary
form and covering such matters of the type customarily covered by comfort
letters as underwriters reasonably request;

 

--------------------------------------------------------------------------------


 

(xvii)       provide legal opinions and negative assurance letters of the
Company’s outside counsel, addressed to underwriters in connection with any
underwritten offering, dated the effective date of such Registration Statement,
each amendment and supplement thereto (and, if such registration includes an
underwritten public offering, dated the date of the closing under the
underwriting agreement), with respect to the Registration Statement, as amended
and supplemented, and such other documents relating thereto, in each case that
are customary for the applicable transaction, in customary form and covering
such matters as sellers may reasonably request and are customarily covered by
legal opinions and negative assurance letters of such nature;

 

(xviii)      with respect to each Free Writing Prospectus or other materials
deemed, under Rule 159 promulgated under the Securities Act, to have been
conveyed to purchase securities at the time of sale of such securities
(including a contract of sale) ensure that no Registrable Securities be sold “by
means of” (as defined in Rule 159A(b), promulgated under the Securities Act)
such Free Writing Prospectus or other materials without the prior written
consent of the Holders of the Registrable Securities covered by such
Registration Statement, which Free Writing Prospectuses or other materials shall
be subject to the review of Holders’ Counsel;

 

(xix)        within the deadlines specified by the Securities Act, make all
required filings of all prospectuses and Free Writing Prospectuses with the
Commission;

 

(xx)         within the deadlines specified by the Securities Act, make all
required filing fee payments in respect of any Registration Statement or
prospectus used under this Agreement (and any offering covered thereby);

 

(xxi)        keep Holders’ Counsel advised in writing as to the initiation and,
as appropriate, of the progress of any registration under Section 1 or Section 2
and provide Holders’ Counsel with all correspondence with the Commission in
connection with any such Registration Statement;

 

(xxii)       cooperate with each seller of Registrable Securities and each
underwriter participating in the disposition of such Registrable Securities and
their respective counsel in connection with any filings required to be made with
FINRA;

 

(xxiii)      if such registration is pursuant to a Shelf Registration Statement,
include in the body of the prospectus included in such Registration Statement
such additional information for marketing purposes as any applicable managing
underwriter reasonably requests;

 

--------------------------------------------------------------------------------


 

(xxiv)     cooperate with the sellers of Registrable Securities and the
underwriters of an underwritten offering of Registrable Securities, if any, to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends; and
enable such Registrable Securities to be in such denominations (consistent with
the provisions of the governing documents thereof) and registered in such names
as the sellers of Registrable Securities or the underwriters of an underwritten
offering of Registrable Securities, if any, may reasonably request at least
three business days prior to any sale of Registrable Securities; and

 

(xxv)      use its reasonable best efforts to take or cause to be taken all
other actions, and do and cause to be done all other things, necessary or
reasonably advisable in the opinion of any seller of Registrable Securities to
effect the registration of such Registrable Securities contemplated hereby.

 

(b)           The Company may require each Ten Percent Holder of Registrable
Securities as to which any registration is being effected to furnish the Company
with such information regarding such Ten Percent Holder and pertinent to the
disclosure requirements relating to the registration and the distribution of
such securities as the Company may from time to time reasonably request in
writing.

 

4.             Registration Expenses.

 

(a)           Except with respect to the Selling Expenses, all expenses
incidental to the Company’s performance of or compliance with this Agreement,
including, without limitation, (i) all Commission, stock exchange, FINRA and
other registration and filing fees, (ii) all fees and expenses of compliance
with securities or blue sky laws (including reasonable fees, charges and
disbursements of counsel to any underwriter incurred in connection with blue sky
qualifications of Registrable Securities as may be set forth in any underwriting
agreement), (iii) all word processing, duplicating and printing expenses,
messenger and delivery expenses, (iv) fees and disbursements of counsel for the
Company and all independent public accountants, (v) fees paid to other Persons
retained by the Company, (vi) the Company’s internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), (vii) the expenses of any annual audit
or quarterly review, (viii) the expenses (including premiums) of any liability
or other insurance, and (ix) the expenses and fees for listing the securities to
be registered on each securities exchange on which the same class of securities
issued by the Company are then listed (all such expenses, “Registration
Expenses”), will be borne by Company.  All Selling Expenses will be borne by the
holders of the securities so registered pro rata on the basis of the number of
their shares so registered.

 

(b)           In connection with each registration pursuant to Section 1, the
Company will reimburse the Ten Percent Holders covered by such registration or
qualification

 

--------------------------------------------------------------------------------


 

(including each aborted or terminated registration) for the reasonable fees and
disbursements of one United States counsel, who will be chosen by the Ten
Percent Holders of a majority of the Registrable Securities covered by the
applicable Registration Request (“Holders’ Counsel”).

 

5.             Indemnification.

 

(a)           The Company agrees to indemnify and hold harmless, and hereby does
indemnify and hold harmless, each Ten Percent Holder participating in a
registration, its affiliates, each Person that controls such Ten Percent Holder
(within the meaning of the Securities Act), and their respective officers and
directors, partners, members, managers, employees, agents and trustees
(collectively, “Holder Indemnified Parties”), against, and shall pay and
reimburse such Holder Indemnified Party for, any losses, claims, damages,
liabilities and expenses, joint or several, to which such Person may become
subject under the Securities Act or otherwise, insofar as such losses, claims,
damages, liabilities or expenses (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon (i) any untrue
or alleged untrue statement of material fact contained in any Registration
Statement, prospectus or preliminary prospectus, or any Free Writing Prospectus,
or any amendment thereof or supplement thereto, (ii) any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein (in the case of any prospectus or Free Writing
Prospectus, in light of the circumstances under which they were made), not
misleading, or (iii) any violation by the Company of any rule or regulation
promulgated under the Securities Act or any state securities laws applicable to
the Company and relating to action or inaction required of the Company in
connection with any such registration, and the Company will pay and reimburse
such Holder Indemnified Party for any reasonable legal or any other out of
pocket fees and expenses actually and reasonably incurred by them in connection
with investigating, defending or settling any such loss, claim, liability,
action or proceeding; provided, however, that the Company will not be liable in
any such case (i) to the extent that any such loss, claim, damage, liability (or
action or proceeding in respect thereof) or expense arises out of or is based
upon an untrue statement or alleged untrue statement, or omission or alleged
omission, made in such Registration Statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or any Free
Writing Prospectus, or in any application, in each case in reliance upon, and in
conformity with, written information prepared and furnished to the Company by
such Ten Percent Holder expressly for use therein, or (ii) if (A) such untrue
statement or alleged untrue statement, or omission or alleged omission, is
corrected in an amendment or supplement to such Registration Statement or
prospectus and (B) such Ten Percent Holder thereafter fails to deliver such
Registration Statement or prospectus, as so amended or supplemented, after the
Company has furnished such Ten Percent Holder with a copy of such amendment or
supplement in a manner and within a reasonable time to permit delivery of such
amendment or supplement to the Person or Persons asserting such loss, claim,
damage, liability or expense.  In connection with an

 

--------------------------------------------------------------------------------


 

underwritten offering, the Company, if requested, will indemnify such
underwriters, as reasonably requested by such underwriters.

 

(b)           In connection with any Registration Statement in which a Ten
Percent Holder is participating, each such Ten Percent Holder will furnish to
the Company in writing such information as the Company reasonably requests for
use in connection with any such Registration Statement or prospectus and, will
indemnify and hold harmless the Company, its directors and officers, each
underwriter and each other Person who controls the Company (within the meaning
of the Securities Act) and each such underwriter against any losses, claims,
damages, liabilities, joint or several, to which the Company or any such
director or officer, any such underwriter or controlling person (within the
meaning of the Securities Act) may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions or
proceedings, whether commenced or threatened, in respect thereof) arise out of
or are based upon (i) any untrue or alleged untrue statement of material fact
contained in the Registration Statement, prospectus or preliminary prospectus or
any amendment thereof or supplement thereto, or any Free Writing Prospectus, or
in any application or (ii) any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any prospectus, in light of the circumstances under which they were
made), not misleading, but only to the extent that such untrue statement or
omission is made in such Registration Statement, any such prospectus or
preliminary prospectus or any amendment or supplement thereto, or any Free
Writing Prospectus, or in any application, in reliance upon and in conformity
with written information prepared and furnished to the Company by such Ten
Percent Holder expressly for use therein, and such Ten Percent Holder will
reimburse the Company and each such director, officer, underwriter and
controlling Person for any reasonable legal or any other expenses actually and
reasonably incurred by them in connection with investigating, defending or
settling any such loss, claim, liability, action or proceeding; provided,
however, that the obligation to indemnify and hold harmless will be individual
and several and not joint to each Ten Percent Holder and will be limited to the
net amount of proceeds (after deducting Selling Expenses) received by such Ten
Percent Holder from the sale of Registrable Securities pursuant to such
Registration Statement.

 

(c)           Any Person entitled to indemnification hereunder will (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party.  If such defense is assumed, the
indemnifying party will not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld or delayed) or for any fees or expenses of counsel of the
indemnified party.  An indemnifying party who is not entitled to, or elects not
to, assume

 

--------------------------------------------------------------------------------


 

the defense of a claim will be obligated to pay the fees and expenses of one
(but no more than one) firm of attorneys (in addition to any local counsel) for
all parties indemnified by such indemnifying party with respect to such claim,
unless in the reasonable judgment of any indemnified party a conflict of
interest may exist between such indemnified party and any other of such
indemnified parties with respect to such claim, in which case the indemnifying
party shall be obligated to pay the fees and expenses of each party for whom
such conflict exists.

 

(d)           No indemnifying party shall, without the written consent of such
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which such indemnified party is a party and indemnity has been
sought hereunder by such indemnified party, unless such settlement includes an
unconditional release of such indemnified party from all liability for claims
that are the subject matter of such proceeding.

 

(e)           The indemnification provided for under this Agreement will remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and will survive the registration and sale of any securities
by any Person entitled to any indemnification hereunder and the expiration or
termination of this Agreement.

 

(f)            If the indemnification provided for in this Section 5 is held by
a court of competent jurisdiction to be unavailable to an indemnified party with
respect to any loss, liability, claim, damage or expense referred to herein,
then the indemnifying party, in lieu of indemnifying such indemnified party
thereunder, will contribute to the amount paid or payable by such indemnified
party as a result of such loss, liability, claim, damage or expense in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party on the one hand and of the indemnified party on the other hand in
connection with the statements or omissions which resulted in such loss,
liability, claim, damage or expense as well as any other relevant equitable
considerations. The relevant fault of the indemnifying party and the indemnified
party will be determined by reference to, among other things, whether the untrue
or alleged untrue statement of a material fact or the omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
Notwithstanding the foregoing, the amount any Ten Percent Holder will be
obligated to contribute pursuant to this Section 5(e) will be limited to an
amount equal to the net proceeds (after deducting Selling Expenses) to such Ten
Percent Holder of the Restricted Securities sold pursuant to the Registration
Statement which gives rise to such obligation to contribute (less the aggregate
amount of any damages and expenses (including legal or other fees incurred in
connection with any investigation or proceeding) which the Ten Percent Holder
has incurred or otherwise been required to pay in respect of such loss, claim,
damage, liability or action or any substantially similar loss, claim, damage,
liability or action arising from the sale of such Restricted Securities).

 

--------------------------------------------------------------------------------


 

(g)           The parties hereto agree that it would not be just and equitable
if contribution pursuant to this Section 5 were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in Section 5(f).  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

6.             Participation in Registrations.

 

(a)           No Ten Percent Holder may participate in any registration
hereunder that is underwritten unless such Ten Percent Holder (i) agrees to sell
its Registrable Securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements (including, without limitation, pursuant to the terms of any
over-allotment or “green shoe” option requested by the managing underwriter(s);
provided, however, that no Ten Percent Holder will be required to sell more than
the number of Registrable Securities that such Ten Percent Holder has requested
the Company to include in any registration), (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, and (iii) cooperates with the Company’s reasonable requests in
connection with such registration or qualification (it being understood that the
Company’s failure to perform its obligations hereunder, which failure is caused
by such Ten Percent Holder’s failure to cooperate, will not constitute a breach
by the Company of this Agreement).  Notwithstanding the foregoing, no Ten
Percent Holder will be required to agree to any indemnification obligations on
the part of such Ten Percent Holder that are greater than its obligations
pursuant to Section 5(b).

 

(b)           Each Ten Percent Holder that is participating in any registration
hereunder agrees that, upon receipt of any notice from the Company of the
happening of any event described in Section 1(d), subsection (vi) of
Section 3(a) or subsection (xiii) of Section 3(a) (each, a “Suspension Event”),
such Ten Percent Holder will forthwith discontinue the disposition of its
Registrable Securities pursuant to the Registration Statement until the date
such Ten Percent Holder receives, as applicable, (i) copies of a supplemented or
amended prospectus as contemplated by subsection (vi) or (vii) of
Section 3(a) or (ii) a notice stating that the applicable Suspension Event is no
longer in effect (such date, the “Suspension Termination Date”).  In the event
the Company gives notice of a Suspension Event, the applicable time period
during which a Registration Statement is to remain effective pursuant to this
Agreement will be extended by the number of days during the period from and
including the date of the giving of such notice to and including the Suspension
Termination Date.

 

--------------------------------------------------------------------------------


 

7.             Rule 144 and 144A Reporting.

 

(a)           With a view to making available the benefits of certain rules and
regulations of the Commission which may permit the sale of the Restricted
Securities to the public without registration, the Company agrees to:

 

(i)            make and keep current public information available as those terms
are understood and defined in Rule 144 under the Securities Act, and

 

(ii)           file with the Commission in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange.

 

(b)           For purposes of facilitating sales pursuant to Rule 144A, so long
as the Company is not subject to the reporting requirements of Section 13 or
15(d) of the Exchange Act, each Ten Percent Holder and any prospective purchaser
of such Ten Percent Holder’s securities will have the right to obtain from the
Company, upon request of the Ten Percent Holder prior to the time of sale, a
copy of the documents and information described in Rule 144A(d)(4) of the
Securities Act.

 

8.             Lock-Up Agreements.

 

(a)           Demand Registration.  With respect to any Demand Registration, the
Company shall not (except as part of such Demand Registration) effect any
transfer of Common Stock, or any securities convertible into or exchangeable or
exercisable for Common Stock (except Exempted Securities), during the period
beginning on the date that is seven days prior to and ending 180 days after the
effective date of any Registration Statement (or in the case of an underwritten
takedown from a Shelf Registration, the effective date of the relevant
prospectus supplement) in which the Ten Percent Holders are participating.  In
connection with any underwritten offering, upon request by the underwriters, the
Company shall, from time to time, enter into customary lock-up agreements
(“Lock-Up Agreements”) on terms consistent with the preceding sentence.

 

(b)           Additional Lock-Up Agreements.  With respect to each relevant
offering pursuant to a Demand Registration, each Ten Percent Holder who is not
participating in such offering shall, and the Company shall use its reasonable
best efforts to cause all of its executive officers and directors to, execute
lock-up agreements that contain restrictions that are consistent with the
restrictions contained in the Lock-Up Agreement executed by the Company;
provided, however, that nothing herein will prevent any Ten Percent Holder that
is a partnership, limited liability company or corporation from making a
distribution of Registrable Securities to the partners, members or shareholders
thereof that is otherwise in compliance with applicable securities laws, so long
as such distributees agree to be so bound.

 

(c)           Third Party Beneficiaries in Lock-Up Agreements.  Any Lock-Up
Agreements executed by the Company, its executive officers, its directors or Ten
Percent Holders pursuant to this Section 8 shall contain provisions naming the
selling

 

--------------------------------------------------------------------------------


 

stockholders in the relevant offering that are Ten Percent Holders as intended
third-party beneficiaries thereof and requiring the prior written consent of
such stockholders holding a majority of the Registrable Securities for any
amendments thereto or waivers thereof.

 

(d)           Ten Percent Holders.  In consideration for the Company agreeing to
its obligations under this Agreement, each Ten Percent Holder agrees in
connection with any underwritten registration of the Company’s securities in
which such Ten Percent Holder is participating upon the reasonable request of
the Company and the underwriters managing any underwritten offering of the
Company’s securities, not to effect (other than pursuant to such registration)
any public sale or distribution of Registrable Securities, including, but not
limited to, any sale pursuant to Rule 144 or Rule 144A, or make any short sale
of, loan, grant any option for the purchase of, or otherwise dispose of any
Registrable Securities, any other equity securities of the Company or any
securities convertible into or exchangeable or exercisable for any equity
securities of the Company without the prior written consent of the Company or
such underwriters, as the case may be, for such period of time (not to exceed
180 days) from the effective date of such registration as the Company and the
underwriters may reasonably request; provided, however, that nothing herein will
prevent any Ten Percent Holder that is a partnership, limited liability company
or corporation from making a distribution of Registrable Securities to the
partners, members or shareholders thereof that is otherwise in compliance with
applicable securities laws, so long as such distributees agree to be so bound;
provided, further, that the obligations of each Ten Percent Holder under this
Section 8(d)  shall apply only to the extent that each of the Company’s
executive officers, directors and other Ten Percent Holders agree to enter into
Lock-Up Agreements with restrictions that are no more favorable to such
executive officers, directors or Ten Percent Holders than those contained in
this Section 8(d).

 

9.             Term/Termination.

 

(a)           Term.  This Agreement will be effective as of the date hereof and
will continue in effect thereafter until the earliest of (a) its termination by
the consent of each of the parties hereto or their respective successors in
interest, (b) the date on which no Registrable Securities remain outstanding,
and (c) following the dissolution, liquidation or winding up of the Company,
provided that there are no Successor Securities outstanding.

 

(b)           Termination.  If a Ten Percent Holder is no longer (together with
its affiliates) the beneficial holder of Registrable Securities, such Ten
Percent Holder’s rights and obligations under this Agreement  shall terminate
automatically and such rights and obligations shall be of no further force or
effect, without any further action by any of the parties hereto; provided
however, that Section 5 and Section 11 of this Agreement shall survive such
termination and shall remain in full force and effect and, in the case of
Section 5, such survival shall be solely with respect to any Registration
Statement, prospectus, preliminary prospectus, Free Writing Prospectus (or, in
each case, any

 

--------------------------------------------------------------------------------


 

amendment or supplement thereto) or registration covered or contemplated by the
terms of this Agreement.

 

10.          Defined Terms.  Capitalized terms when used in this Agreement have
the following meanings:

 

“Angelo Gordon” has the meaning set forth in the Preamble.

 

“Agreement” has the meaning set forth in the Preamble.

 

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York having jurisdiction over the Chapter 11 Cases.

 

“Chapter 11 Cases” means the cases commenced under title 11 of the United States
Code, as amended from time to time, by the Company and all of its direct and
indirect subsidiaries before the Bankruptcy Court, as referenced by lead Case
No. 09-16335 (BRL).

 

“Commission” means the Securities and Exchange Commission or any other federal
agency administering the Securities Act.

 

“Common Stock” means the common stock, par value $0.01 per share, of the
Company, after giving effect to the Company’s chapter 11 reorganization, which
the Company is authorized to issue pursuant to the Plan of Reorganization, and
any securities issued in respect thereof, or in substitution therefor, in
connection with any stock split, dividend or combination, or any
reclassification, recapitalization, merger, consolidation, exchange or other
similar reorganization.

 

“Company” has the meaning set forth in the Preamble.

 

“Demand Registration” has the meaning set forth in Section 1(b).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal statute and the rules and regulations thereunder, as in effect
from time to time.

 

“Exempted Securities” has the meaning set forth in Section 2(a).

 

“Free Writing Prospectus” means any “free writing prospectus” as defined in
Rule 405 promulgated under the Securities Act.

 

“Holders’ Counsel” has the meaning set forth in Section 4(b).

 

“Inspectors” has the meaning set forth in Section 3(a)(xi).

 

--------------------------------------------------------------------------------


 

“Lock-Up Agreements” has the meaning set forth in Section 8(a).

 

“Person” means an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization or a
government or department or agency thereof.

 

“Plan of Reorganization” means the Third Amended Joint Plan of Reorganization of
FairPoint Communications, Inc. and its Subsidiaries under Chapter 11 of the
Bankruptcy Code, filed on December 29, 2010 (as may be amended from time to
time).

 

“Register,” “registered” and “registration” refers to a registration effected by
preparing and filing a Registration Statement in compliance with the Securities
Act, and the declaration or ordering of the effectiveness of such Registration
Statement, and compliance with applicable state securities laws of such states
in which Ten Percent Holders notify the Company of their intention to offer
Registrable Securities.

 

“Registrable Securities” means any shares of Common Stock beneficially held by a
Ten Percent Holder or any of its affiliates owned on or after the date of this
Agreement (irrespective of when acquired); provided, however, that as to any
shares of Common Stock constituting Registrable Securities, such securities will
cease to be Registrable Securities when (i) they have been effectively
registered or qualified for sale by a prospectus filed under the Securities Act
and disposed of in accordance with the Registration Statement covering them; or
(ii) the Ten Percent Holder of such Registrable Securities ceases to
beneficially hold (together with its affiliates) an aggregate of at least 7.5%
of the then outstanding Common Stock.

 

“Registration Expenses” has the meaning set forth in Section 4.

 

“Registration Request” has the meaning set forth in Section 1(a) and includes,
where appropriate, a Shelf Registration Statement request made pursuant to
Section 1(c).

 

“Registration Statement” means a registration statement (including the
prospectus and other documents filed with the Commission) pursuant to the
Securities Act to effect a registration under the Securities Act.

 

“Required Holders” means Ten Percent Holders beneficially holding in the
aggregate more than 50% of the outstanding Registrable Securities at any time of
determination.

 

“Rule 144” means Rule 144 under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

--------------------------------------------------------------------------------


 

“Rule 144A” means Rule 144A under the Securities Act or any successor or similar
rule as may be enacted by the Commission from time to time, as in effect from
time to time.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute and the rules and regulations thereunder, as in effect from time
to time.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder.

 

“Shelf Registration” has the meaning set forth in Section 1(c).

 

“Shelf Registration Statement” has the meaning set forth in Section 1(c).

 

“Successor Securities” has the meaning set forth in Section 11(b).

 

“Suspension Event” has the meaning set forth in Section 6(b).

 

“Suspension Termination Date” has the meaning set forth in Section 6(b).

 

“Ten Percent Holders” has the meaning set forth in the Preamble.  For the
avoidance of doubt, each Person listed on Schedule I hereto is deemed to be a
Ten Percent Holder, regardless of whether such Person individually holds at
least 10% of the Common Stock.

 

11.                                 Miscellaneous.

 

(a)                                  No Inconsistent Agreements.  As of the date
hereof, the Company represents and warrants that is not a party to any agreement
with respect to its securities that is inconsistent with or would violate the
rights granted to the Ten Percent Holders under this Agreement.  The Company
will not hereafter enter into any such agreement with respect to its securities
that is inconsistent with or would violate the rights granted to the Ten Percent
Holders in this Agreement or grant any additional registration rights to any
Person or with respect to any securities which are not Registrable Securities
which are prior in right to or inconsistent with the rights granted in this
Agreement.

 

(b)                                 Representation of Angelo Gordon.  As of the
date hereof, Angelo Gordon represents and warrants that Angelo Gordon is the
investment manager of the Persons set forth on Schedule I hereto.

 

(c)                                  Recapitalizations, Exchanges, etc.  The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to (i) the shares of Common Stock and (ii) any and all securities
of the Company or any successor or assign of the Company (whether by merger,
consolidation, sale of assets, recapitalization, reorganization or otherwise)
which may be issued in respect of, in conversion of, in exchange for or in
substitution of, the shares of Common Stock and shall be appropriately adjusted
for any stock dividends, splits, reverse splits, combinations, recapitalizations
and the like occurring after the date hereof (“Successor Securities”).  The
Company shall cause any

 

--------------------------------------------------------------------------------


 

successor or assign (whether by merger, consolidation, sale of assets,
recapitalization, reorganization or otherwise, including the issuer(s) of any
such Successor Securities) to assume this Agreement or enter into a new
registration rights agreement with the Ten Percent Holders on terms
substantially the same as this Agreement as a condition of any such transaction.

 

(d)                                 Enforcement.  Each party hereto acknowledges
that money damages would not be an adequate remedy in the event that any of the
covenants or agreements in this Agreement are not performed in accordance with
its terms, and it is therefore agreed that in addition to and without limiting
any other remedy or right it may have, the non-breaching party will have the
right to an injunction, temporary restraining order or other equitable relief in
any court of competent jurisdiction enjoining any such breach and enforcing
specifically the terms and provisions hereof.

 

(e)                                  Amendment; Waivers, etc.  No modification
or amendment of any provision of this Agreement shall be effective without the
consent in writing of the Company and each Ten Percent Holder.  The failure of
any party to enforce any of the provisions of this Agreement shall in no way be
construed as a waiver of such provisions and shall not affect the right of such
party thereafter to enforce each and every provision of this Agreement in
accordance with its terms.  No waiver by any Ten Percent Holder shall be
effective against such Ten Percent Holder unless set forth in a writing executed
by such Ten Percent Holder referring to the provision alleged to have been
waived.

 

(f)                                    Successors and Assigns.  This Agreement
will be binding upon and inure to the benefit of and be enforceable by the
parties hereto and their respective successors and assigns.  In addition, and
whether or not any express assignment will have been made, the provisions of
this Agreement which are for the benefit of the Ten Percent Holders of the
Registrable Securities (or any portion thereof) as such will be for the benefit
of and enforceable by any subsequent holder of any Registrable Securities (or of
such portion thereof), subject to the provisions respecting the minimum numbers
or percentages of shares of Registrable Securities (or of such portion thereof)
required in order to be entitled to certain rights, or take certain actions,
contained herein, and the other terms and conditions set forth herein.

 

(g)                                 Severability.  Any term or provision of this
Agreement which is invalid, illegal or unenforceable in any jurisdiction shall,
as to that jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without rendering invalid, illegal or
unenforceable the remaining terms and provisions of this Agreement or affecting
the validity, illegality or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction.  If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as is enforceable.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable

 

--------------------------------------------------------------------------------


 

manner in order that the transactions contemplated herein are consummated as
originally contemplated to the fullest extent possible.

 

(h)                                 Headings.  The headings contained in this
Agreement are for purposes of convenience only and shall not affect the meaning
or interpretation of this Agreement.

 

(i)                                     Governing Law.  This Agreement will be
governed by and construed in accordance with the laws of the State of New York
(regardless of the laws that might otherwise govern under applicable principles
or rules of conflicts of law to the extent such principles or rules are not
mandatorily applicable by statute and would require the application of the laws
of another jurisdiction).

 

(j)                                     Certain Disputes.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, any suit, action or other proceeding with respect to the
interpretation or enforcement of the provisions of Section 5 shall be brought in
the Supreme Court of the State of New York, New York County, or the United
States District Court for the Southern District of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the Supreme Court of the
State of New York, New York County, and the United States District Court for the
Southern District of New York for the purposes of any such suit, action or other
proceeding, agrees not to commence any such suit, action or other proceeding
other than in such courts and irrevocably and unconditionally waives any
objection to the laying of venue of any such suit, action or other proceeding in
the Supreme Court of the State of New York, New York County, and the United
States District Court for the Southern District of New York, or that any such
suit, action or other proceeding brought in any such court has been brought in
an inconvenient forum.  Each party further agrees that service of any process,
summons, notice or document by U.S. registered mail to such party’s respective
address set forth or referred to in Section 11(j) shall be effective service of
process for any such suit, action or other proceeding.

 

(ii)                                  Each party hereby waives, to the fullest
extent permitted by applicable law, any right it may have to a trial by jury in
respect of any suit, action or other proceeding with respect to the
interpretation or enforcement of the provisions of Section 5.  Each party hereby
(A) certifies and acknowledges that no representative, agent or attorney of any
other party has represented, expressly or otherwise, that such other party would
not, in the event of litigation, seek to enforce the foregoing waiver, and
(B) acknowledges that it understands and has considered the implications of this
waiver and makes this waiver voluntarily, and that it and the other parties have
been induced to enter into the Agreement by, among other things, the mutual
waivers and certifications in this Section 11(i).

 

--------------------------------------------------------------------------------


 

(k)                                  Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number provided for below prior to 5:00 p.m. (New
York City time) on a trading day, (ii) the trading day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number provided for below later than 5:00 p.m. (New York City time) on
any date and earlier than 11:59 p.m. (New York City time) on such date,
(iii) the trading day following the date of mailing, if sent by nationally
recognized overnight courier service or (iv) upon actual receipt by the party to
whom such notice is required to be given.  The address and facsimile number for
such notices and communications shall be as forth on the signature
pages attached hereto for each of the Ten Percent Holders.  If to the Company,
such notices and communications shall be delivered to the following:

 

FairPoint Communications, Inc.

521 East Morehead Street, Suite 500

Charlotte, North Carolina 28202

Attention: General Counsel

Facsimile: (704) 344-1594

 

(l)                                     Counterparts; Facsimile Signatures. 
This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall constitute one
instrument.  This Agreement may be executed by facsimile signature(s) or via
electronic transmission in PDF format.

 

[Signature pages follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

 

FAIRPOINT COMMUNICATIONS, INC.

 

 

 

 

 

 

 

By:

/s/ Shirley J. Linn

 

 

Name:

Shirley J. Linn

 

 

Title:

Executive Vice President, Secretary and General Counsel

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement by
their authorized representatives as of the date first above written.

 

 

 

TEN PERCENT HOLDER:

 

 

 

 

 

ANGELO, GORDON & CO., L.P.

 

 

 

 

 

 

 

By:

/s/ Thomas M. Fuller

 

Name: Thomas M. Fuller

 

Title: Authorized Signatory

 

 

 

Address for Notices:

 

Angelo Gordon & Co.

 

245 Park Avenue

 

16th Floor

 

New York, New York 10167

 

Facsimile Number: (212) 867-6395

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Ten Percent Holders

 

 

 

Shares

 

 

 

 

 

AG CNG Fund L.P.

 

81,086

 

 

 

 

 

AG MM, L.P.

 

48,464

 

 

 

 

 

AGCR V Master Account LP

 

160,760

 

 

 

 

 

AG Capital Recovery Partners VI, LP

 

1,441,250

 

 

 

 

 

AG Capital Recovery Partners VII, LP

 

493,693

 

 

 

 

 

AG Eleven Partners, L.P.

 

129,434

 

 

 

 

 

AG Garden Partners, LP

 

88,201

 

 

 

 

 

AG Super Fund International Partners, L.P.

 

390,089

 

 

 

 

 

Nutmeg Partners, L.P.

 

89,090

 

 

 

 

 

PHS Patriot Fund, L.P.

 

17,251

 

 

 

 

 

AG Princess, LP

 

37,061

 

 

 

 

 

AG Super Fund, L.P.

 

1,088,399

 

 

 

 

 

Total Angelo, Gordon & Co.

 

4,064,778

 

 

--------------------------------------------------------------------------------